—In an abuse proceeding pursuant to Family Court Act article 10, the father appeals from a fact-finding order of the Family Court, Kings County (Hepner, J.), dated April 19, 1994, which, inter alia, after a hearing, found that the father had abused Django H., Jr.
Ordered that the order is affirmed, without costs or disbursements.
We have reviewed the record and agree with the appellant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Rosenblatt, J. P., Miller, Ritter and Florio, JJ., concur.